     Case 1:17-cr-00170-NONE-SKO Document 36 Filed 12/29/20 Page 1 of 11


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11        UNITED STATES OF AMERICA,                      No. 1:17-cr-00170-NONE
12                        Plaintiff,
13             v.                                        ORDER DENYING DEFENDANT’S
                                                         MOTION FOR COMPASSIONATE
14        ELIOT BROWN,                                   RELEASE
15                        Defendant.                     (Doc. No. 27)
16

17

18            Pending before the court is defendant Eliot Brown’s motion for compassionate release

19    pursuant to 18 U.S.C. § 3582(c)(1)(A). The motion is largely based on defendant’s medical

20    condition and the risks posed to him by the ongoing coronavirus (“COVID-19”) pandemic. (Doc.

21    No. 60.) For the reasons explained below, defendant’s motion will be denied.

22                                            BACKGROUND

23            On July 24, 2017, defendant Brown waived his right to proceed in this action by way of

24    grand jury Indictment and entered a plea of guilty to count one of an Information charging him

25    with receipt and distribution of material involving the sexual exploitation of minors in violation

26    of 18 U.S.C. § 2252(a)(2).1 (Doc. Nos. 2 at 2; 3, 5 and 6.) The presentence report prepared in

27
      1
        That offense of conviction carried with a punishment of a mandatory minimum 5 year term of
28    imprisonment up to a maximum of 20 years. (Doc. No. 2 at 8.)
                                                       1
     Case 1:17-cr-00170-NONE-SKO Document 36 Filed 12/29/20 Page 2 of 11


 1    defendant’s case following his entry of plea summarized his offense conduct, reporting that an

 2    investigation into defendant was launched in April 2014 after he uploaded a file of containing

 3    child pornography to a Facebook server. (Doc. No. 8 (Presentence Report) at 4.) Law

 4    enforcement identified the IP address in question as belonging to defendant. (Id.) Thereafter, law

 5    enforcement agents conducted a search warrant of defendant’s residence, including his cell phone

 6    and computer. (Id. at 4–5.) The search revealed that his computer contained 239 images of child

 7    pornography, 12 child pornographic videos, and 1,365 images and five videos of child erotica.

 8    (Id. at 5–6.) Defendant’s cell phone was found to contain another 130 of child pornography

 9    images, 64 child pornographic videos, and 760 images and seven videos of child erotica. (Id. at

10    6.) “Some of the images portrayed sadistic or masochistic conduct, or other depictions of

11    violence.” (Id.) Finally, the investigation revealed that defendant had developed improper

12    personal relationships with some of the victims. (Id. at 5–6.) After defendant’s plea of guilty was

13    entered, it was determined that under the U.S. Sentencing Guidelines defendant’s adjusted offense

14    level was 37 and his criminal history placed him in category I, resulting in an advisory sentencing

15    guideline range calling for a term of imprisonment in his case of between 210 and 240 months.

16    (Id. at 16.) However, the U.S. Probation Office recommended a downward variance from the

17    sentencing guideline range to a sentence of 135 months because of defendant’s “well-documented

18    psychological evaluations” revealed that he suffered social and developmental delays during

19    childhood, tested below average with respect to communication, daily living skills and

20    socialization and was at a borderline level of intellectual functioning. (Id. at 16–17.) On October
21    16, 2017, the court sentenced defendant to 135 months in prison, a 180-month term of supervised

22    release to follow, and a special assessment of $100. (Doc. Nos. 16; 17 at 2–7.)

23           Defendant is currently serving his sentence at the U.S. Bureau of Prisons’ (“BOP”)

24    Lompoc Federal Correctional Institution in Lompoc, California (“FCI Lompoc”). Find an

25    inmate, FEDERAL BUREAU OF PRISONS, https://www.bop.gov/inmateloc/ (last visited Dec. 22,

26    2020.). Defendant’s projected release date is April 6, 2027. Id. On November 2, 2020,
27    defendant filed the pending motion for compassionate release pursuant to 18 U.S.C.

28    § 3582(c)(1)(A). (Doc. No. 27.) On November 20, 2020, the government filed its opposition to
                                                        2
     Case 1:17-cr-00170-NONE-SKO Document 36 Filed 12/29/20 Page 3 of 11


 1    the motion, and on December 7, 2020, defendant filed his reply thereto. (Doc. Nos. 30, 35.)

 2                                          LEGAL STANDARD

 3           A court generally “may not modify a term of imprisonment once it has been imposed.” 18

 4    U.S.C. § 3582(c); see also Dillon v. United States, 560 U.S. 817, 824 (2010) (“‘[A] judgment of

 5    conviction that includes [a sentence of imprisonment] constitutes a final judgment’ and may not

 6    be modified by a district court except in limited circumstances.”). Those limited circumstances

 7    include compassionate release in extraordinary cases. See United States v. Holden, 452 F. Supp.

 8    3d 964, 968 (D. Or. 2020). Prior to the enactment of the First Step Act of 2018 (“the FSA”),

 9    motions for compassionate release could only be filed by the BOP. 18 U.S.C. § 3582(c)(1)(A)

10    (2002). Under the FSA, however, imprisoned defendants may now bring their own motions for

11    compassionate release in the district court. 18 U.S.C. § 3582(c)(1)(A) (2018). In this regard, the

12    FSA specifically provides that a court may

13                   upon motion of the defendant after the defendant has fully exhausted
                     all administrative rights to appeal a failure of the [BOP] to bring a
14                   motion on the defendant’s behalf2 or the lapse of 30 days from the
                     receipt of such a request by the warden of the defendant’s facility,
15                   whichever is earlier, may reduce the term of imprisonment (and may
                     impose a term of probation or supervised release with or without
16                   conditions that does not exceed the unserved portion of the original
                     term of imprisonment), after considering the factors set forth in [18
17                   U.S.C. §] 3553(a) to the extent that they are applicable, if it finds
                     that –
18
                     (i)    extraordinary and compelling reasons warrant such a
19                          reduction; or
20                   (ii)   the defendant is at least 70 years of age, has served at least 30
                            years in prison, pursuant to a sentence imposed under section
21                          3559(c), for the offense or offenses for which the defendant
                            is currently imprisoned, and a determination has been made
22                          by the Director of the [BOP] that the defendant is not a danger
                            to the safety of any other person or the community, as
23

24    2
        If the BOP denies a defendant’s request within 30 days of receipt of such a request, the
      defendant must appeal that denial to the BOP’s “Regional Director within 20 calendar days of the
25    date the Warden signed the response.” 28 C.F.R. § 542.15(a). If the Regional Director denies a
26    defendant’s administrative appeal, the defendant must appeal again to the BOP’s “General
      Counsel within 30 calendar days of the date the Regional Director signed.” Id. “Appeal to the
27    General Counsel is the final administrative appeal.” Id. When the final administrative appeal is
      resolved, a defendant has “fully exhausted all administrative rights.” See 18 U.S.C.
28    § 3582(c)(1)(A).
                                                        3
     Case 1:17-cr-00170-NONE-SKO Document 36 Filed 12/29/20 Page 4 of 11


 1                          provided under section 3142(g);

 2                   and that such a reduction is consistent with applicable policy
                     statements issued by the Sentencing Commission [.]
 3

 4    18 U.S.C. § 3582(c)(1)(A)(i) and (ii).3

 5           The applicable policy statement with respect to compassionate release in the U.S.

 6    Sentencing Guidelines sets out criteria and circumstances describing “extraordinary and

 7    compelling reasons.” U.S. Sentencing Guidelines Manual (“U.S.S.G.”) § 1B1.134; see also

 8    United States v. Gonzalez, 451 F. Supp. 3d 1194, 1197 (E.D. Wash. 2020) (noting that courts

 9    “universally” rely on U.S.S.G. § 1B1.13 to define “extraordinary and compelling reasons,” even

10    though that policy statement was issued before Congress passed the FSA and authorized

11    defendants to file compassionate release motions). However, a large and growing number of

12
      3
        Under 18 U.S.C. § 3624(c)(2), the BOP may release an incarcerated defendant to home
13    confinement “for the shorter of 10 percent of the term of imprisonment of that prisoner or 6
      months.” The Coronavirus Aid, Relief, and Economic Security Act (“the CARES Act”), Pub. L.
14
      116-136, expands the BOP’s authority to release incarcerated defendants without judicial
15    intervention. The CARES Act allows the BOP to “lengthen the maximum amount of time” for
      which a prisoner may be placed in home confinement under § 3624(c)(2) “as the Director
16    determines appropriate,” assuming “the Attorney General finds that emergency conditions will
      materially affect the functioning” of the BOP. CARES Act, Pub. L. 116-136, Div. B, Title II,
17    § 12003(b)(2) (2020). However, the BOP’s authority in this regard is limited to “the covered
      emergency period.” Id. The BOP’s authority expires “30 days after the date on which the
18
      national emergency declaration terminates.” Id. § 12003(a)(2). After the CARES Act was
19    enacted, the Attorney General issued a memo instructing the BOP to “immediately review all
      inmates who have COVID-19 risk factors” beginning with those who are housed at facilities
20    where “COVID-19 is materially affecting operations.” Office of Att’y Gen., Increasing Use of
      Home Confinement at Institutions Most Affected by COVID-19 (Apr. 3, 2020). The BOP has
21    acted on the Attorney General’s guidance, including one case in which a sentenced prisoner was
22    released to home confinement after serving less than half his sentence from a facility that reported
      no positive COVID-19 cases at the time of his release. See Hannah Albarazi, Paul Manafort
23    Seeks Prison Release Over COVID-19 Fears, LAW360 (Apr. 14, 2020), https://www.law360.
      com/articles/1263706/paul-manafort-seeks-prison-release-over-covid-19-fears (noting that the
24    prisoner’s counsel had argued that the CARES Act “broadens the authority” of the BOP to release
      prisoners to home confinement); Khorri Atkinson, Paul Manafort Released From Prison Amid
25    COVID-19 Fears, LAW360 (May 13, 2020), https://www.law360.com/articles/1273090/paul-
26    manafort-released-from-prison-amid-covid-19-fears.
      4
27      The Sentencing Guidelines also require that to be granted a reduction of sentence under 18
      U.S.C. § 3582(c)(1)(A), the defendant must not pose “a danger to the safety of any other person
28    or to the community, as provided in 18 U.S.C. § 3142(g).” U.S.S.G. § 1B1.13(2).
                                                       4
     Case 1:17-cr-00170-NONE-SKO Document 36 Filed 12/29/20 Page 5 of 11


 1    district courts across the country have concluded that because the Sentencing Commission has not

 2    amended the Guidelines since the enactment of the FSA, courts are not limited by the pre-FSA

 3    categories described in U.S.S.G. § 1B1.13 in assessing whether extraordinary and compelling

 4    circumstances are presented justifying a reduction of sentence under 18 U.S.C. § 3582(c). See,

 5    e.g., United States v. Parker, 461 F. Supp. 3d 966, 978–79 (C.D. Cal. 2020) (collecting cases);

 6    United States v. Rodriguez, 424 F. Supp. 3d 674, 681 (N.D. Cal. 2019).

 7             In the past, when moving for relief under 18 U.S.C. § 3582(c), it was recognized that the

 8    defendant bore the initial burden of demonstrating that a sentence reduction was warranted. See

 9    United States v. Sprague, 135 F.3d 1301, 1306–07 (9th Cir. 1998). Although the Ninth Circuit

10    has not specifically addressed the question of which party bears the burden in the context of a

11    motion for compassionate brought pursuant to § 3582(c) as amended by the FSA, district courts

12    that have done so have agreed that the burden remains with the defendant. See, e.g., United

13    States v. Greenhut, No. 2:18-cr-00048-CAS, 2020 WL 509385, at *1 (C.D. Cal. Jan. 31, 2020);

14    United States v. Van Sickle, No. 18-cr-0250-JLR, 2020 WL 2219496, at *3 (W.D. Wash. May 7,

15    2020).

16                                                  ANALYSIS

17             As district courts have summarized, in analyzing whether a defendant is entitled to

18    compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i), the court must determine whether a

19    defendant has satisfied three requirements:

20                    First, as a threshold matter, the statute requires defendants to exhaust
                      administrative remedies. 18 U.S.C. § 3582(c)(1)(A). Second, a
21                    district court may grant compassionate release only if “extraordinary
                      and compelling reasons warrant such a reduction” and “that such
22                    reduction is consistent with applicable policy statements issued by
                      the Sentencing Commission. Id. Third, the district court must also
23                    consider “the factors set forth in Section 3553(a) to the extent that
                      they are applicable.” Id.
24

25    Rodriguez, 424 F. Supp. 3d at 680; see also United States v. Ramirez-Suarez, 16-CR-00124-

26    LHK-4, 2020 WL 3869181, at *2 (N.D. Cal. July 9, 2020); Parker, 461 F. Supp. 3d at 973–74;
27    United States v. Trent, No. 16-cr-00178-CRB-1, 2020 WL 1812242, at *2 (N.D. Cal. Apr. 9,

28    2020) (noting that as to the third factor, under 18 U.S.C. § 3582(c)(1)(A) release must be
                                                          5
     Case 1:17-cr-00170-NONE-SKO Document 36 Filed 12/29/20 Page 6 of 11


 1    “consistent with” the sentencing factors set forth in §3553(a)).

 2    A.      Administrative Exhaustion

 3            On July 16, 2020, defendant submitted an administrative request to the Warden at FCI

 4    Lompoc seeking compassionate release based on his medical conditions and the circumstances of

 5    his family, i.e., his elderly parents needing his care. (Doc. No. 27-1 at 1.) On September 9, 2020,

 6    the administrative remedy coordinator at FCI Lompoc replied, stating that additional time was

 7    needed to properly respond to defendant’s administrative request, “as provided for in the

 8    administrative remedy program statement.” (Id. at 2–3.) In short, defendant exhausted his

 9    administrative remedies because he filed the pending motion for compassionate release after

10    submitting a request to the Warden at FCI Lompoc and waiting more than 30 days without

11    receiving a response thereto. Moreover, the government concedes that administrative exhaustion

12    is satisfied here. (Doc. No. 30 at 11.) Therefore, the court will turn to the merits of defendant’s

13    motion.

14    B.      Extraordinary and Compelling Reasons

15            “Extraordinary and compelling reasons” warranting compassionate release may exist

16    based on a defendant’s medical conditions, age and other related factors, family circumstances, or

17    “other reasons.” U.S.S.G. § 1B1.13, cmt. n.1 (A)–(D). Even though the catch-all of “other

18    reasons” was included in the policy statement at a time when only BOP could bring a

19    compassionate release motion, courts have agreed that it may be relied upon by defendants

20    bringing their own motions under the FSA. See, e.g., United States v. Kesoyan, No. 2:15-cr-236-
21    JAM, 2020 WL 2039028, at *3–4 (E.D. Cal. Apr. 28, 2020) (collecting cases).

22            Thus, the medical condition of a defendant may warrant compassionate release where he

23    or she “is suffering from a terminal illness (i.e., a serious and advanced illness with an end of life

24    trajectory),” though “[a] specific prognosis of life expectancy (i.e., a probability of death within a

25    specific time period) is not required.” U.S.S.G. § 1B1.13, cmt. n.1 (A)(i). Non-exhaustive

26    examples of terminal illnesses that may warrant a compassionate release “include metastatic
27    solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage organ disease, and advanced

28    /////
                                                         6
     Case 1:17-cr-00170-NONE-SKO Document 36 Filed 12/29/20 Page 7 of 11


 1    dementia.” Id. In addition to terminal illnesses, a defendant’s debilitating physical or mental

 2    condition may warrant compassionate release, including when:

 3                   The defendant is
 4                   (I) suffering from a serious physical or medical condition,
 5                   (II) suffering from a serious functional or cognitive impairment, or
 6                   (III) experiencing deteriorating physical or mental health because of
                     the aging process,
 7
                     that substantially diminishes the ability of the defendant to provide
 8                   self-care within the environment of a correctional facility and from
                     which he or she is not expected to recover.
 9

10    Id. at cmt. n.1 (A)(ii). Where a defendant has moderate medical issues that otherwise might not

11    be sufficient to warrant compassionate release under ordinary circumstances, some courts have

12    concluded that the risks posed by COVID-19 tips the scale in favor of release in particular

13    situations. See, e.g., United States v. Rodriguez, 451 F. Supp. 3d 392, 405–06 (E.D. Pa. 2020)

14    (“Without the COVID-19 pandemic—an undeniably extraordinary event—Mr. Rodriguez’s

15    health problems, proximity to his release date, and rehabilitation would not present extraordinary

16    and compelling reasons to reduce his sentence. But taken together, they warrant reducing his

17    sentence.”).

18           Compassionate release may also be warranted based on a defendant’s age and other

19    related factors. In these situations, “extraordinary and compelling reasons” exist where a

20    “defendant (i) is at least 65 years old; (ii) is experiencing a serious deterioration in physical or
21    mental health because of the aging process; and (iii) has served at least 10 years or 75 percent of

22    his or her term of imprisonment, whichever is less.” U.S.S.G. § 1B1.13, cmt. n.1(B).5 In

23    determining a defendant’s projected release date, courts may take into account any “good time

24    credits” awarded to the defendant by BOP for “exemplary” behavior in prison as set forth in 18

25    U.S.C. § 3624(b)(1). See, e.g., United States v. Burrill, 445 F. Supp. 3d 22, 24 n.1 (N.D. Cal.

26    Apr. 10, 2020).
27
      5
        Because defendant Brown is only 31 years old, (see Doc. No. 8 (Presentence Report) at 2),
28    these age and age-related factors are irrelevant to the court’s disposition of the pending motion.
                                                          7
     Case 1:17-cr-00170-NONE-SKO Document 36 Filed 12/29/20 Page 8 of 11


 1           Here, defendant Brown argues that extraordinary and compelling reasons warranting his

 2    compassionate release exist due to his medical conditions. To qualify for compassionate release,

 3    defendant must demonstrate that he is suffering from some “serious” medical condition “that

 4    substantially diminishes [his] ability . . . to provide self-care” in FCI Lompoc and the medical

 5    condition is one “from which he . . . is not expected to recover.” U.S.S.G. § 1B1.13, cmt. n.1

 6    (A)(ii). Specifically, defendant argues that his asthma and intellectual disability make him more

 7    vulnerable to COVID-19. (Doc. No. 27 at 8.) At the time of defendant’s sentencing, it was noted

 8    that he suffered from asthma and used an inhaler as needed. (Doc. No. 8 (Presentence Report) at

 9    11.) Additionally, a psychological evaluation prepared in 2008 scored defendant “in the ‘low

10    average to borderline deficit’ range on the intellectual and adaptive measures administered” and

11    reported that he had “academic achievement at an elementary level.” (Id.) Defendant’s daily

12    living and socialization skills were found to be equivalent to those of adolescents between seven

13    and 15 years old. (Id.) According to defendant’s BOP medical records, he suffers from asthma

14    and is prescribed an albuterol inhaler, which he is instructed not to use daily but only “as needed

15    to prevent/relieve [an] asthma attack[.]”6 (Doc. No. 34 at 10, 19 (sealed).) Based on the evidence

16    presented in connection with the pending motion, however, it appears that defendant only suffers

17    from a mild condition of asthma. See Adult-Onset Asthma, WEBMD,

18    https://www.webmd.com/asthma/guide/adult-onset-asthma (last visited Dec. 22, 2020).

19    Individuals suffering from symptoms less than twice a week likely suffer from mild intermittent

20    asthma, whereas individuals suffering from symptoms about three to six times a week likely
21    suffer from mild persistent asthma. Id. Individuals who suffer from moderate persistent asthma

22    (a moderate-intermittent-asthma category does not exist) display symptoms daily, sometimes

23    lasting for days. Id. However, as noted above, defendant has been instructed not to use his

24    inhaler on a daily basis but only as needed. No other evidence before the court suggests that

25

26
      6
        Defendant is also prescribed “Mometasone Furoate[,]” which he must take daily. (Doc. No. 34
      at 3 (sealed).) It appears this prescription is used to “prevent,” rather than treat, asthma attacks
27    and other side effects of asthma. Mometasone Oral Inhalation, U.S. NATIONAL LIBRARY OF
      MEDICINE: MEDLINE PLUS, https://medlineplus.gov/druginfo/meds/a608035.html (last visited
28    Dec. 22, 2020).
                                                           8
     Case 1:17-cr-00170-NONE-SKO Document 36 Filed 12/29/20 Page 9 of 11


 1    defendant suffers from a moderate asthma condition. (See, e.g., Doc. No. 34 at 1 (sealed: Denies

 2    cough, wheezing, [shortness of breath] or night time symptoms. No interference in [activities of

 3    daily living].”).) Therefore, the court concludes based upon the evidence before it that defendant

 4    suffers from mild, not moderate, asthma.

 5            According to the United States Centers for Disease Control and Prevention (“CDC”), it

 6    does not appear that defendant suffers from any comorbidities that either place or may place him

 7    at greater risk of suffering a severe illness were he to contract COVID-19. See Coronavirus

 8    Disease 2019 (COVID-19): People Who Are at Increased Risk for Severe Illness, CENTERS FOR

 9    DISEASE CONTROL AND PREVENTION, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

10    precautions/people-at-increased-risk.html (last visited Dec. 22, 2020). Defendant’s mild asthma

11    condition is not an at-risk category, according to the CDC. Id. (stating that individuals with

12    moderate-to-severe asthma “might be at an increased risk,” but providing no comment on a mild

13    asthma condition). Furthermore, the CDC recognizes that individuals with “neurological

14    disorders” may be at greater risk of suffering a severe illness from COVID-19. Id. However,

15    defendant’s intellectual disability is not considered to be a neurological disorder, at least as that

16    term is generally used in the medical field. See Neurologic Diseases, U.S. NATIONAL LIBRARY OF

17    MEDICINE: MEDLINE PLUS, https://medlineplus.gov/neurologicdiseases.html (last visited Dec. 22,

18    2020) (providing examples, such as Parkinson’s disease, Huntington’s disease, and epilepsy).

19    Defendant argues that the cause of his intellectual disability is unknown. (Doc. No. 27 at 7.)

20    However, it is the defendant’s burden to demonstrate that he is entitled to compassionate release.
21            Because defendant has not identified any comorbidities that place him at greater risk for

22    suffering a severe illness if he were to contract COVID-19, the court concludes that he is not

23    “suffering from a serious physical . . . condition . . . from which he . . . is not expected to

24    recover.” See U.S.S.G. § 1B1.13, cmt. n.1 (A)(ii). Thus, the court need not consider whether

25    defendant’s medical conditions “substantially diminish[] [his] ability . . . to provide self-care” in

26    FCI Lompoc. See id. The court does observe that the evidence before it establishes that
27    defendant tested positive for COVID-19 on May 7, 2020. (Doc. No. 34 at 19 (sealed).)

28    Fortunately, he denied having any major symptoms identified with COVID-19 and was monitored
                                                          9
     Case 1:17-cr-00170-NONE-SKO Document 36 Filed 12/29/20 Page 10 of 11


 1    by the BOP’s medical staff for about two weeks after his positive diagnosis without any issue.

 2    (Id. at 12–13.) In short, defendant has failed to carry his burden in demonstrating that his medical

 3    conditions warrant his release. See Greenhut, 2020 WL 509385, at *1 (“The defendant bears the

 4    initial burden to put forward evidence that establishes an entitlement to a sentence reduction.”).

 5           Therefore, in this case, the court does not find extraordinary and compelling reasons

 6    justifying defendant’s compassionate release pursuant to § 3582(c)(1)(A).

 7    C.     Consistency With the § 3553(a) Factors

 8           Because the pending motion fails to establish extraordinary and compelling reasons

 9    justifying compassionate release in this case, the court need not address whether any reduction in

10    defendant’s sentence would be consistent with consideration of the sentencing factors set forth at

11    18 U.S.C. § 3553(a). 7 Nonetheless, the undersigned would note that with good time credits

12    accounted for defendant Brown has served only approximately 47 months of his 135–month

13    sentence, or not more than approximately 40% of the sentence imposed. Moreover, defendant has

14    not even yet served the mandatory minimum term of imprisonment which his offense of

15    conviction carried. See United States v. Purry, No. 2:14-cr-00332-JAD-VCF, 2020 WL 2773477,

16
      7
        Defendant has suggested that the court could amend the conditions of his supervised release to
17    require him to serve what would have been the remaining portion of his custodial term on home
      confinement. (Doc. No. 27 at 6.) First, the CARES Act “‘authorizes the BOP—not courts—to
18    expand the use of home confinement’ under 18 U.S.C. § 3624(c)(2).” United States v. Fantz, No.
      5:14-cr-32-BR, 2020 WL 3492028, at *1 (E.D.N.C. June 26, 2020) (quoting United States v.
19    Nash, No. 19-cr-40022-01-DDC, 2020 WL 1974305, at *2 (D. Kan. Apr. 24, 2020) (collecting
      cases)); see also United States v. Rice, No. 12-cr-818-PJH, 2020 WL 3402274, at *4 (N.D. Cal.
20    June 19, 2020) (denying a defendant’s request for release to home confinement made in
      conjunction with his motion for compassionate release because “the court has no authority to
21    designate the place of confinement” and the “Bureau of Prisons has the statutory authority to
      choose the locations where prisoners serve their sentence.”); United States v. Gray, No. 4:12-cr-
22    54-FL-1, 2020 WL 1943476, at *3 (E.D.N.C. Apr. 22, 2020) (holding that the CARES Act “does
      not authorize the court to order defendant’s placement in home confinement”). The district court
23    may only impose home detention as a condition of supervised release, rather than as part of a
      sentence of imprisonment. See United States v. Connell, No. 18-cr-00281-RS, 2020 WL
24    2315858, at *5, n.6 & *7 (N.D. Cal. May 8, 2020). Accordingly, to do as defendant requests, the
      court would be required to reduce his sentence to one of time served and modify the conditions of
25    supervised release to require home confinement for the remainder of his sentence. The court is
      unwilling to do so for the reasons set forth above. The BOP knows its capabilities to effectively
26    and appropriately care for defendant Brown in a custodial setting. If the BOP determines that
      defendant should be released to home confinement to serve his sentence under the Attorney
27    General’s expanded authority in that regard, the court trusts it will do so. The issue that this court
      resolves is merely whether in its view, under the applicable legal standards, defendant’s sentence
28    should be reduced at this time.
                                                        10
     Case 1:17-cr-00170-NONE-SKO Document 36 Filed 12/29/20 Page 11 of 11


 1    at *2 (D. Nev. May 28, 2020); United States v. Shayota, No. 1:15-cr-00264-LHK-1, 2020 WL

 2    2733993, at *5–6 (N.D. Cal. May 26, 2020) (“The length of the sentence remaining is an

 3    additional factor to consider in any compassionate release analysis, with a longer remaining

 4    sentence weighing against granting any such motion.” (citation omitted)).

 5                                            CONCLUSION

 6           For the reasons explained above, the court concludes that defendant has not demonstrated

 7    that “extraordinary and compelling reasons” exist warranting his compassionate release from

 8    prison. Accordingly, defendant’s motion for compassionate release (Doc. No. 27) is denied.

 9    IT IS SO ORDERED.
10
         Dated:     December 29, 2020
11                                                     UNITED STATES DISTRICT JUDGE

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       11
